                                                      1   SHARTSIS FRIESE LLP
                                                          ARTHUR J. SHARTSIS (Bar #51549)
                                                      2   ashartsis@sflaw.com
                                                          KAJSA M. MINOR (Bar #251222)
                                                      3   kminor@sflaw.com
                                                          FELICIA A. DRAPER (Bar #242668)
                                                      4   fdraper@sflaw.com
                                                          ROEY Z. RAHMIL (Bar #273803)
                                                      5   rrahmil@sflaw.com
                                                          One Maritime Plaza, Eighteenth Floor
                                                      6   San Francisco, CA 94111-3598
                                                          Telephone:    (415) 421-6500
                                                      7   Facsimile:    (415) 421-2922

                                                      8   Attorneys for Plaintiff
                                                          SIMPSON STRONG-TIE COMPANY INC.
                                                      9
                                                          FOLEY GARDERE                           FOLEY & LARDNER LLP
                                                     10   PAUL V. STORM, ESQ.                     EILEEN R. RIDLEY, ESQ.
                                                          pvstorm@foley.com                       eridley@foley.com
                                                     11   (Admitted Pro Hac Vice)                 ALAN R. OUELLETTE, ESQ.
                                                          J. MICHAEL THOMAS, ESQ.                 aouellette@foley.com
                                                     12   jmthomas@foley.com                      555 California Street, Suite 1700
                      SAN FRANCISCO, CA 94111-3598




                                                          (Admitted Pro Hac Vice)                 San Francisco, CA 94104-1520
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   2021 McKinney Ave., Suite 1600          Telephone: (415) 434-4484
                                                          Dallas, TX 75201                        Facsimile: (415) 434-4507
                                                     14   Telephone: (214) 999-3000
                                                          Facsimile: (214) 999-4667
                                                     15
                                                          Attorneys for Defendant
                                                     16   OZ-POST INTERNATIONAL, LLC dba
                                                          OZCO BUILDING PRODUCTS
                                                     17
                                                                                    UNITED STATES DISTRICT COURT
                                                     18
                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                     19
                                                                                        SAN FRANCISCO DIVISION
                                                     20
                                                          SIMPSON STRONG-TIE COMPANY                   Case No. 3:18-cv-01188 WHO
                                                     21   INC.,
                                                                                                       ORDER GRANTING STIPULATIONS
                                                     22                              Plaintiff,
                                                                                                       Re: Dkt. Nos. 107, 112
                                                     23          v.
                                                                                                       Judge: Hon. William H. Orrick
                                                     24   OZ-POST INTERNATIONAL, LLC dba
                                                          Ozco Building Products,                      Complaint filed: February 23, 2018
                                                     25
                                                                                     Defendant.
                                                     26
                                                     27   AND RELATED COUNTERCLAIMS
                                                     28

                                                     30    Case No.                [PROPOSED] ORDER GRANTING STIPULATION
                                                           3:18-cv-01188 WHO            REGARDING BRIEFING SCHEDULE
                                                     31
                                                      1          Pursuant to stipulation and good cause having been shown, the Court sets the following

                                                      2   briefing schedules on the Defendant Oz-Post International, LLC dba Ozco Building Products’

                                                      3   (“Defendant”) Motion To Strike (the “Motion”) which was filed on September 3, 2019:

                                                      4          1.      Opposition Briefs to be filed and served on September 24, 2019;

                                                      5          2.      Reply Briefs shall be filed and served on October 8, 2019; and

                                                      6          3.      The Motions shall be heard on October 23, 2019 at 2:00 p.m.

                                                      7

                                                      8          Also pursuant to stipulation, the Case Management Conference set for September 24, 2019

                                                      9   is continued to October 23, 2019 to coincide with the hearings on the motions. The parties shall
                                                     10   file a joint statement by October 16, 2019.

                                                     11

                                                     12
                      SAN FRANCISCO, CA 94111-3598




                                                          IT IS SO ORDERED.
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14    Dated: September 18, 2019
                                                                                                               HONORABLE WILLIAM H. ORRICK
                                                     15                                                        NORTHERN CALIFORNIA UNITED
                                                                                                               STATES DISTRICT COURT JUDGE
                                                     16

                                                     17

                                                     18

                                                     19
                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26
                                                     27

                                                     28

                                                     30                                                  -1-
                                                           Case No.                   [PROPOSED] ORDER GRANTING STIPULATION
                                                           3:18-cv-01188 WHO               REGARDING BRIEFING SCHEDULE
                                                     31
